DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 12, and 20 are currently amended.
Claims 2 and 13 are cancelled
Claims 1, 3-12 and 14-20 are pending in the application and are presented to be examined upon their merits. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Response to Arguments
Rejections Under 35 U.S.C. 112a
Previous office action rejections under 35 U.S.C. 112a (LizardTech) is withdrawn. 



Rejections under 35 U.S.C. § 101
The 35 U.S.C. 101 rejection is maintained. It is maintained that the ability to embed timestamps, date stamps, and/or geotag data is functions that may considered well understood, routine and conventional.  According to the Applicant’s specification, determining property condition may be implemented on a general computer/image capture device [see Specification, FIG. 1, (20)(26) ¶0006, ¶0012].  Thus embedding timestamp, and geotag does not  provide a technical solution or a function that is significantly more than the abstract idea. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
See Claims 1, 12 and 20. For example claim 12 recites, “A system for determining a deposit refund…”.  The claim discloses a memory  and a processor. However, the claim discloses “using the image capture device,”. The scope of the claim is unclear because it is not clear whether the image capturing device is an element of the system or is peripheral to the claimed system, (e.g., being used by the claimed system)
"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).
Hybrid Claim
Claims 12, 14-19 are indefinite because they are hybrid claims. See MPEP 2173.05(p0 II. In particular the claims are directed to “a process” nor a “machine” but rather embrace or overlap two different statutory classes.
Evidence to support a position that claims 12, 14-19 are drawn to a system includes the recitation of “A system for determining a deposit refund for a renter associated with a rental property…”. On the other hand, evidence to support a position includes claims 12 recites, “receive and store a first document, the first document comprising information showing a condition of the rental property recorded upon commencement of a rental period; receive and store a second document, the second document comprising information showing a condition of the rental property recorded upon termination of the rental period, wherein the information of the first document and the second document, is captured by an image capturing device, and the first document and the second document are embedded with timestamp, date stamp, and geotag information, using the image capturing device, wherein the geotag information includes location coordinates captured by a Global Positioning System (GPS) receiver of the image capturing device; compare the first document to the, second document, based on the embedded_ timestamp, the date stamp, and geotag information, wherein the information present in both the first document and the second document relate to same items of the rental property; identify damages to items of the rental property, based on the comparison of the first document to the second document; store standard amounts for identified damages to the items of the rental property, wherein the standard amounts are stored in a memory; and calculate the deposit refund based on an initial deposit amount and the standard amounts, wherein the rental property is a real property.”
Dependent claims 14-19 are also rejected as depends on claim 12

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under Step 1, the claim (i.e., claim 1) recites a computer-implemented method of determining a
Deposit refunded to a renter having a computer and an image capturing device. Steps are provided to carry out the process or determining a deposit refunded to a renter using a device or set of devices, therefore is a method being within a statutory category of invention.
Under Step 2A, the claims are directed to an abstract idea. As discussed above in the response to arguments, "...receiving a set of first and second images, finding a match between the corresponding
images based upon information embedded in the images, matching the first set and second set of images and identifying if there are property condition issues based upon the comparisons between the
corresponding matching images, assigning a value to the property condition issues and calculating a
refunded amount to the deposit based upon the initial deposit amount..." can also be performed mentally (or at least be performed manually by a human analog-see similar to insurance claim auditor). For example, a human mind can compare images (before and after), match images, assign a value and calculate a refund. The Applicant's assertion that the claims are "directed to a computer- implemented method of determining the deposit refunded to a renter associated with a rental property, based on damages to items of the rental property determined using electronic images that are geotagged, time stamped and date stamped" are merely the application of the abstract idea within a conventional technological environment performing computer functions similar to "electronic recordkeeping”. It is also clear from the Applicant's Background of Invention that the business problem of rentee's establishing the amount of damage to a rental property and the need to collect evidence to support deposit return reduction [see Applicant's Background, 0002-0004], has been around long before the advent of computers [consider actuarial tables used in the insurance industry to assessed damage to property (i.e. homes, buildings) used to calculate the amount needed to replace damaged items]. Thus it is maintained that collecting evidence and calculating the amount of rental property damage has long been a human endeavor going back to antiquity and is (at best) an abstract idea of itself as well as providing a certain method of organizing human activity [see MPEP 2106.04(a)(2)(II)(C)].
The claim can be categorized as "an idea of itself." The claim relates to an idea of itself because
determining a deposit refunded to a renter associated with rental property describes an idea (although using a computer) can be performed in the human mind or by a human using pen and paper wherein the Federal Circuit explained that "methods which can be performed mentally, or which are equivalent to human mental work are un-patentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all™ Id. At 1371, citing Gottschalkv. Benson, 409 U.S. 63 (1972)].
Again, a human mind can compare images (before and after), match images, identify and assess damage to items assign a value and calculate a refund, [see MPEP 2106.04(a)(2)(III)(A),(B)]
The claims also describe, "a certain method of organizing human activity" inasmuch as comparing a set of images finding a match between corresponding images, identifying damages to items of a rental property, assigning a value associated with each of the images, calculating a refunded a mount based upon an initial deposit amount. These features are similar to collecting information, analyzing it and displaying certain results of the collection and analysis found abstract in Electric Power Group, LLC v. Alstom 830 F.3d 1350,119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) tract idea of itself as well as providing a certain method of organizing human activity [see MPEP 2106.04(a)(2)(II)(C)]. The claim can be categorized as "an idea of itself." The claim relates to an idea of itself because determining a deposit refunded to a renter associated with rental property describes an idea (although using a computer) can be performed in the human mind or by a human using pen and paper wherein the Federal Circuit explained that "methods which can be performed mentally, or which are equivalent to human mental work are un-patentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all™ Id. At 1371, citing Gottschalkv. Benson, 409 U.S. 63 (1972)]. Again, a human mind can compare images (before and after), match images, identify and assess damage to items assign a value and calculate a refund, [see MPEP 2106.04(a)(2)(III)(A),(B)] The claims also describe, "a certain method of organizing human activity" inasmuch as comparing a set of images finding a match between corresponding images, identifying damages to items of a rental property, assigning a value associated with each of the images, calculating a refunded a mount based upon an initial deposit amount. These features are similar to collecting information, analyzing it and displaying certain results of the collection and analysis found abstract in Electric Power Group, LLC v. Alstom 830 F.3d 1350,119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) technological work’ that are open to all™ Id. At 1371, citing Gottschalkv. Benson, 409 U.S. 63 (1972)].
Again, a human mind can compare images (before and after), match images, identify and assess damage to items assign a value and calculate a refund, [see MPEP 2106.04(a)(2)(III)(A),(B)] The claims also describe, "a certain method of organizing human activity" inasmuch as comparing a set of images finding a match between corresponding images, identifying damages to items of a rental property, assigning a value associated with each of the images, calculating a refunded a mount based upon an initial deposit amount. These features are similar to collecting information, analyzing it and displaying certain results of the collection and analysis found abstract in Electric Power Group, LLC v. Alstom 830 F.3d 1350,119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)
	Under Step 2B: the claims recites elements of a computer and image capturing device. The
computer and image capturing device perform determining the deposit refunded to a renter associated
with a rental property, based on damages to items of the rental property by using electronic images that
are geotagged, time stamped and date stamped. Under the broadest reasonable interpretation the
elements perform generic computer functions that are merely the application of the abstract idea within
a conventional technological environment that are similar to Classifying and storing digital images in an
organized manner found abstract in TU Communications LLCv. Av Automotive LLC 823 F,3d 607 118
U.S.P.Q. 2d 1744 (Fed. Cir. 2016) and generating rule based tasks for processing an insurance claim found
to be abstract in Accenture Global Services, v. 728 F.3d 1336,108 U.S.P.Q.2d 1173 (Fed. Cir. 2013) as well
as "electronic recordkeeping" [see Alice Corp., S. Ct. at 2359 (creating and maintain ‘shadow accounts")
and Ultramercial, 772 F.3d at 716 (updating an activity log)], "receiving processing and storing data" [see
Alice Corp., 134 S. Ct at 2360. But see Example 4 (Al-4 global positioning system)] as well as Automating metal tasks [see Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275], being well-understood, routine and conventional [see July 2015, Update; Subject Matter Eligibility]. For metal tasks [see Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275], being well-understood, routine and conventional [see July 2015, Update; Subject Matter Eligibility].






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL S FELTEN/Primary Examiner, Art Unit 3692